—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, raises various procedural challenges to his prison disciplinary hearing. Initially, we reject petitioner’s contention that he was denied a complete set of hearing transcripts. The record reveals that while part of the hearing transcript was omitted from the documentation originally provided to petitioner, this oversight was subsequently remedied. Moreover, inasmuch as the disciplinary charges at issue pertained to petitioner’s conduct toward two different correction officers, we reject petitioner’s claim that the charges were redundant. Lastly, based on our review of the record, we find that the Hearing Officer was unbiased, acted within his discretion in refusing to admit a certain videotape into evidence and took meaningful steps to secure the presence of petitioner’s witnesses.
Cardona, P. J., Crew III, White, Casey and Yesawich Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.